DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 22-25, 30, and 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2019. 
Claim Rejections - 35 USC § 112
Claims 19-21 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, lines 27-28, the limitation “said drilling pattern” lacks sufficient antecedent basis in the claim, noting that plural drilling patterns were previously recited (in at least lines 25-26), rendering it unclear which of the previously-recited drill patterns is intended to be referenced via the recitation of “said drilling pattern”.  It is noted that the limitation “said drilling pattern” also appears in claim 19, line 31.
Claims 19-21 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 19 recites, in lines 16-21, “a machining head connected to a Z-shaft so that the machining head is manually and/or automatically changeable and includes at least two tool spindles for receiving tools, wherein:  said Z-shaft has at least a first axis of rotation about which said machining head rotates relative to said Z-shaft and along which said Z-shaft can translate”.  Relating such to the elected and disclosed invention, the present specification teaches a machining head 2 connected to a Z-shaft 1 so that the machining head 2 is manually and/or automatically changeable and (machining head 2) includes at least two tool spindles 3a, 3b (labeled in Figures 1-2) for receiving tools 4a, 4b.  The Z-shaft 1 “has” at least a first axis of rotation about which the machining head 2 rotates relative to the Z-shaft 1 as machining head 2 rotates in the direction of the larger arrow labeled in the annotated reproduction of Figure 10a hereinbelow.



[AltContent: textbox (Arrow indicating rotation of 2 about the claimed “first” axis of rotation)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    542
    780
    media_image1.png
    Greyscale

[AltContent: textbox (Arrow indicating swiveling rotation of the machining head 2 about a “second” axis of rotation as 2 swivels from a first machining position to a second machining position)] 





Claim 19 additionally recites (lines 35-41) that “said Z-shaft has a second axis of rotation about which the machining head swivels from a first machining position to a second machining position, the second machining position being at a predetermined angle relative to the first machining position, wherein said predetermined angle is greater than zero degrees and less than or equal to 90 degrees”.  That being said, the Z-shaft 1 “has” a second axis of rotation about claim 19 are supported by at least paragraphs 0028, 0060, original claim 10, and original Figures 10a and 10b.
That being said, regarding the limitation in lines 19-21 (of claim 19) that sets forth that “said Z-shaft has at least a first axis of rotation about which said machining head rotates relative to said Z-shaft and along which said Z-shaft can translate”, it is noted that, due to the swiveling of the machine head 2 about the claimed “second axis of rotation” (to swivel the machining head from the first machining position to the second machining position, which second machining position is at a predetermined angle relative to the first machining position, which predetermined angle is greater than zero degrees and less than or equal to 90 degrees), the orientation of the claimed “first axis of rotation” varies.  That being said, it is noted that the specification as originally filed does not teach that the Z-shaft 1 “can translate” along the aforedescribed “first axis of rotation about which said machining head” 2 “rotates relative to said Z-shaft” 1, as now set forth in claim 19.  
Paragraph [6] of the specification as originally filed teaches that the Z-axis (referred to in paragraph [5] as a “Z-shaft”) may preferably have “two linear(ly) (displaceable) axis along a (e.g., horizontal) plane, which herein may also be referred to as the X and Y axes/directions”, and further teaches that “[T]he (at least two) linear axes/directions are preferably perpendicular to each other”.  Paragraph [7] of the specification as originally filed further teaches “[F]urthermore, the Z-axis may also be displaceable along a third linear axes, which may be perpendicular to the plane which is spanned by the X and Y directions and which herein may 
Fig. 1 shows a part of the machine tool described herein. In particular, the figure shows (in a truncated manner) a part of a Z-axis 1 which is linearly displaceable at least along the indicated linear axial directions X and Y. Furthermore, an axial displaceability in the Z-direction is also preferred.
	Regarding the claimed first and second axes of rotation, the only teachings re such in the specification as originally filed are found in original paragraphs 0028, 0060, original claim 10 (which stated “[T]he machine tool according to at least one of the preceding claims, characterized in that said machining head has at least a second axis of rotation”), and original Figures 10a-10b.  Paragraphs 0028 and 0060 are reproduced hereinbelow for convenience:
[0028] Furthermore, the machining head may have at least a second axis of rotation. The second axis of rotation allows for rotating or swiveling in addition to the first rotation axis so that further machining sides on a workpiece may also be machined. For example, the second axis of rotation allows changing from a vertical machining to machining which is offset/swiveled by 90o.
[0060] FIGS. 10a, b further show a second axis of rotation of the Z-axis 1 so that the element 1b can be rotated, as particularly indicated by the double arrow in FIG. 10b. Rotating is possible in a continuous manner and at least within an angular range of up to 90.degree.. The range may be larger or smaller. FIG. 10a shows, in particular, that the element 1b may be fork-shaped in order to be able to rotate the machining head 2 within the fork about the second axis of rotation. 
	All that being said, the specification as filed thus teaches movement of Z-shaft 1 in the shown X and Y directions (labeled in Figure 1), teaches that X and Y can for example be in a horizontal plane (though by virtue of the “e.g.,” language, a horizontal plane is not required), teaches that X and Y are “preferably” perpendicular (though by the use of the term “preferably”, it does not appear that it is required that X and Y be perpendicular), and teaches that Z-shaft 1 
	In any case, the specification as originally filed does not teach (nor is such inherent) that the Z-shaft 1 can translate along the first axis of rotation (about which the machining head 2 rotates relative to the Z-shaft 1 as shown by the larger arrow in Figure 10a as discussed and shown above) for all orientations (nor even for any for any orientation of the first axis of rotation, noting that there is no teaching in the specification as filed as to what orientation such first axis of rotation has with respect to any axis of translation) of the first axis of rotation (again noting that the orientation of the first axis of rotation varies as machining head 2 pivots in the direction of the arrow shown in Figure 10b), and thus, the specification as filed does not provide support for “said Z-shaft has at least a first axis of rotation about which said machining head rotates relative to said Z-shaft and along which said Z-shaft can translate”, as now set forth in claim 19.  
claim 19 now recites “said Z-shaft is movable along one or both of an X axis and a Y axis, the X axis and the Y axis being perpendicular to each other in a plane normal to the first axis of rotation”.  Similarly noting that the orientation of the claimed “first axis of rotation” varies as the machining head 2 is pivoted about the second axis of rotation (as shown in Figure 10b and as discussed above), the specification as filed does not teach (nor is such inherent) that the Z-shaft 1 is movable along X and Y axes that are perpendicular to each other in a plane that is “normal to the first axis of rotation” for all orientations of the first axis of rotation, nor even for any orientation of the first axis of rotation, as there is no teaching in the specification as filed as to what orientation such first axis of rotation has with respect to any axes of translation of the Z-shaft.  
	Furthermore, claim 19 now recites “said CNC machine tool is configured to process drilling patterns by:  moving the machining head to a position of said drilling pattern by linearly displacing said Z-shaft along one or both of the X axis and the Y axis, and position said tools of said machining head along a contour of said drilling pattern by translating said Z-shaft along the first axis of rotation and/or by rotating said machining head and/or said Z-shaft about the first axis of rotation”.  Firstly, the specification as filed does not teach (nor is such inherent) moving the machining head 2 by linearly displacing the Z-shaft along one or both of X and Y axes that are “perpendicular to each other in a plane normal to the first axis of rotation” (i.e., along one or both of the X and Y axes having the configuration previously recited in lines 22-24 of claim 19, as noted above).  Additionally, the specification does not teach (nor is such inherent) positioning the tools 4 of the machining head 2 by translating the Z-shaft 1 “along the first axis of rotation” (which first axis of rotation is discussed above re the annotated reproduction of Figure 10a), for such as for all orientations of the first axis of rotation.  Furthermore, the specification as claim 19) positions the tools 4 of the machining head 2 along a contour of the drilling pattern “by rotating…said Z-shaft” 1 “about the first axis of rotation”, as now recited in claim 19.  Note that there is no teaching in the specification as filed, nor is such inherent, of the Z-shaft 1 as a whole being rotated about the now-claimed “first axis of rotation” (about which the machining head 2 rotates relative to the Z-shaft as set forth in claim 19, as indicated in the above annotated reproduction of Figure 10a), as now recited in claim 19.
Claim Rejections - 35 USC § 102
Claims 19, 27, and 28, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,597,144 to Frank et al.
Frank et al. teaches a numerically controlled machine tool (Figures 1-4; col. 1, lines 5-10; col. 5, lines 56-58, for example).  The machine tool includes a machining head, such as 8, that is connected to a “Z-shaft”, such as, for example, 11.  See Figures 1-3 and col. 4, lines 20-37, for example.  The machining head 8 is automatically “changeable” in that it is able to be “changed”, such as by having the location thereof automatically “changed”, under numerical control and by motors, such as about axis 5, such as in two opposite directions indicated by the arrow Z located on 8 in Figure 2, such as perpendicular to Z in two opposite directions indicated by arrow Y in Figure 1, or such as along guide 16 about axis 85, for example (see col. 4, lines 20-48 and Figures 1-3, for example).  Alternatively, the aforementioned changes in position can be carried 
The machining head 8 includes at least two tool spindles for receiving tools 19, 34, 28, 31, 32 (see col. 2, lines 41-45; col. 3, lines 39-40; col. 5, lines 18-26; col. 7, lines 1-3; and Figures 1-4), and additionally note that 34 is explicitly described as rotating, and that each of 31, 32, 33 are explicitly described as “multi-spindle units” (col. 5, lines 18-26, for example).  
The Z-shaft 11 is displaceable along at least two linear (and perpendicular) axial directions (though it is noted that claim 19 as presented in the amendment filed April 8, 2021 now only requires displacement along one such direction, noting the “one or both” language in line 22 of claim 19), as noted previously (such as in two opposite directions indicated by the arrow Z located on 8 in Figure 2, and/or such as perpendicular to Z in two opposite directions indicated by arrow Y in Figure 1; Figures 1-4 and col. 4, lines 20-37, for example).  

The CNC machine is configured such that machining patterns are able to be processed, as broadly claimed, noting that any machining that occurs via the tools held by the machining head 8 will create a “pattern” of some sort, as broadly claimed.  That being said, note that, for example, the tools can be used to create a hole “pattern”, either one boring tool (such as 19) at a time, or simultaneously with the tools of one of the multi-spindle units (such as 31 or 32).  See at least Figures 1-3 and col. 5, lines 18-26, for example.  Alternatively, note that any machining performed by the tools taught by Frank et al. creates, as broadly claimed, a “pattern” of some sort on the workpiece.  
Note that the machining head 8 is movable to “a position of said machining pattern” by linearly displacing the aforedescribed Z-shaft 11 along at least one (re the “one or both” limitation in lines 28-29 of claim 19) of the aforedescribed linear axial directions (such as in two opposite directions indicated by the arrow Z located on 8 in Figure 2, and/or such as perpendicular to Z in two opposite directions indicated by arrow Y in Figure 1; Figures 1-4 and col. 4, lines 20-37, for example).  Additionally, the tools of the machining head 8 are able to be positioned along a “contour” of the aforedescribed machining pattern being machined by the 
Additionally, the Z-shaft 11 “has” a second axis of rotation 85 (labeled in Figure 1) about which the machining head 8 swivels (as 8 travels along sector-shaped carriage guide 16) from a first machining position (such as the position shown in solid lines in Figure 2) to a second machining position (such as the position shown in dashed lines in Figure 2) that is at a “predetermined angle” relative to the first machining position.  See Figures 1-3 and particularly Figure 2, as well as col. 4, lines 41-55.  Note that it is evident from viewing Figure 2 that the aforedescribed machining positions are less than 90 degrees apart.  See, for example, angle A in Figure 2.  Given that 8 is capable of swiveling from a first machining position to a second machining position that is at an angle “A” of less than 90 degrees from the first machining position, the limitation in the last seven lines of claim 19 is met.  
Regarding claim 27, as broadly claimed, the machining head 8 is considered to be “automatically changeable” in that it is able to have the tools thereof automatically exchanged (which “changes” the machining head in that such results in there being a different tool attached to machining head 8), such as via an automatic tool changing device as described previously.  Note that given that such exchange occurs via tools being “picked up” by a gripping arm 38, such changing is considered by be “by means of a pick-up method”.  See, for example, Figure 4, as well as at least col. 3, lines 51-66; col. 5, lines 32-55; as well as col. 6, lines 26-30 and 38-41, and col. 8, lines 3-4, for example.  
Regarding claim 28, the tools are at least automatically “changeable” in that the tools are capable of being automatically exchanged via the aforedescribed automatic tool changing device.  Note that given that such exchange occurs via tools being “picked up” by a gripping arm 38, .  
Claim Rejections - 35 USC § 103
Claims 19-21 and 27-28, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-091485 A (hereinafter JP ‘485) in view of DE 2616550 (hereinafter DE ‘550). 
It is noted that a machine translation of JP ‘485 is being made of record on the PTO-892 (Notice of References Cited) accompanying this Office Action, and that a first machine translation of DE ‘550 was made of record in the PTO-892 that was mailed 9/17/2019.  However, a further machine translation of DE ‘550 is being made of record on the PTO-892 accompanying the present Office Action, which further machine translation of DE ‘550 includes line numbers for easier reference to portions thereof.  That said, for any references to paragraph numbers, line numbers, page numbers, or the like, attention is directed to the aforementioned machine translation of JP ‘485, and to the machine translation of DE ‘550 that is being made of record on the PTO-892 accompanying the present Office Action.
	JP ‘485 teaches a computer-assisted numerically controlled machine tool 1 (see processing control device 50, which has a main control unit 51, a system program memory 54, a machining program memory 55, a machining control unit 56, and axis control unit 57, for example; see Figures 1, 3, and paragraphs 0013 and 0021, for example).  The machine tool 1 includes a bed 2 on which a column 6 is horizontally and linearly movable (along rails 3C, 3C) in opposite directions C and D along the axis shown as Z (see Figure 1 and paragraph 0007, for example).  A headstock 9 is vertically and linearly movable (along rails 3B, 3B) on the column 6 

It is noted that in JP ‘485, there is only a single tool spindle 22.  Thus, JP ‘485 does not explicitly teach a machining head that is manually and/or automatically changeable and that includes “at least two tool spindle for receiving tools” as set forth in claim 19, nor does JP ‘485 teach the eccentrics set forth in claims 20-21.  (The structure of JP ‘485 with respect to the present claim language of claim 19 will be discussed in more detail momentarily.)
However, attention is directed to DE ‘550.  DE ‘550 teaches an exchangeable multi-spindle drilling head designed so that it can be included in the usual tool magazine of a numerically controlled machining device (see lines 11-13, 35-39, and 82-88, as well as lines 122-125, for example).  The multi-spindle drilling head includes at least elements 2, 1, 3, 4, and 5 (Figures 1-3d); see page 3 as a whole.  In particular, note that drive shaft 5 of the multi-spindle drilling head is designed so as to fit directly into the machine main spindle 10 of the machine tool (Figures 1, 3a, and lines 81-88, for example).  When main spindle 10 is driven in rotation about axis 21a, drive shaft 5 of the multi-spindle drilling head is likewise so rotated, which (via gears such as 8, 8, 8a, 9) causes tool spindles 3 to be driven in rotation (see Figure 1, as well as at least lines 68-88).  The plural tool spindles 3 of the multi-spindle drilling head are mounted in a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exchangeable multi-spindle drilling head (designed to be affixed to and driven by the tool spindle of a machining center/machine tool and taught by DE ‘550 as being automatically exchangeable between a tool magazine and the tool spindle of the machining center/machine tool) and any necessary appurtenances to facilitate the use thereof as taught by DE ‘550 to the machining center/machine tool taught by JP ‘485 in a manner so as to be able to be automatically exchanged (via the aforedescribed tool changer arrangement taught by JP ‘485) between the tool stocker/magazine taught by JP ‘485 and the tool spindle 22 taught by JP ‘485, for the purpose of expanding the functionality of JP ‘485’s device by enabling JP ‘485’s device to additionally be used with a multi-spindle drilling head to thus additionally easily drill different hole patterns in a workpiece, as taught by DE ‘550 (see at least lines 47-59 of DE ‘550, for example).  
That said, relating the structure taught by the aforementioned combination of JP ‘485 in view of DE ‘550, note that JP ‘485 teaches the CNC machine tool (as discussed above) including a machining head (i.e., at least elements 2/21, 1, and 3 of the exchangeable multi-spindle drilling head 2/21, 3, 4, 5 1, taught by DE ‘550) that is connected to a Z-shaft (such as, for example, 22 of JP ‘485, and/or 19 of JP ‘485) such that the machining head 2/21, 1, 3, is automatically 
The Z-shaft 22 and/or 19 of JP ‘485 is displaceable at least along two (though it is noted that as presently claimed, claim 19 only requires displacement along one axis, noting the language “one or both” in at least line 22 of claim 19) axes, such as C, D (C and D being opposite directions/axes re axis the axis labeled in JP ‘485 as Z) or the axis labeled in JP ‘485 as Z, and such as E, and/or F (E and F being opposite directions/axes re the axis labeled in JP ‘485 as Y) or the axis labeled in JP ‘485 as Y; (see Figure 2 of JP ‘485 and above discussion of JP ‘485).  It is also noted that the axis labeled in JP ‘485 as “Y” can be considered either one of the presently-claimed X or Y axis.  Alternatively, it is noted that the axis labeled in JP ‘485 as “Z” can be considered one of the presently-claimed X or Y axes.  In particular, it is noted that claim 19 recites “said Z-shaft is movable along one or both of an X axis and a Y axis, the X axis and the Y axis being perpendicular to each other in a plane normal to the first axis of rotation”.  Thus, note that only movement along one of an X axis or a Y axis is required.  
Additionally, the Z-shaft 22 and/or 19 of JP ‘485 “has” at least a first axis of rotation about which the machining head (2/21+1+3) taught by DE ‘550 rotates relative to the Z-shaft 22 along which said Z-shaft can translate”, and re the limitation “said Z-shaft is movable along one…of an X axis and a Y axis”).
The CNC machine tool is configured such that machining patterns (such as, for example, hole patterns, as taught by DE ‘550; see lines 51-58, for example) are able to be processed in that the machining head is movable to a position of such machining pattern by linearly displacing the Z-shaft (22 and/or 19 of JP ‘485) along at least one of the aforedescribed axes, i.e., one of either the claimed X or Y directions, which constitutes one of the directions labeled in JP ‘485 as Y or 
The Z-shaft 22 and/or 19 of JP ‘485 “has” a second axis of rotation about which the machining head 2/21+1+3 (of DE ‘550 when affixed to spindle 22 of JP ‘485) swivels (as 22/19 of JP ‘485 swivel in the G or H directions between the orientation depicted in Figure 1 in which axis CT5 is horizontal and parallel to the Z direction, and the orientation depicted in Figure 2 in which axis CT5 is vertical and parallel to the Y direction) from the first machining position to the second machining position.  (See above discussion re JP ‘485, which already previously addressed the first and second machining positions and the angle therebetween).  
Regarding claim 20, note that DE ‘550 teaches that each of the tool spindles 3 is arranged on a corresponding eccentric 1 connected to the machining head 2/21+1+3 such that a respective central axis of each eccentric 1 is offset relative to a central axis 21a of the machining head 2/21+1+3.  A relative position between the tool spindles 3, 3 is adjustable by rotating their 
Regarding claim 21, it is noted that the distance between the tool spindles 3, 3 of DE ‘550 is adjustable via rotation of the eccentrics 1 as discussed above re claim 20.  Additionally, it is noted that such distance is considered to be able to be adjusted at least manually by virtue of a user manually rotating 1 while utilizing the angular graduations 60 and vernier scale 61 to determine the appropriate/desired angular position of 1.  See Figures 1-2 and lines 107-119, for example, of DE ‘550.  
Regarding claims 27-28, it is noted that the use of the aforedescribed tool changer arrangement (including tool changing device 49) of JP ‘485 to exchange the multi-spindle drilling head (and thus the machining head) taught by DE ‘550 (again noting that DE ‘550 explicitly teaches automatically exchanging the multi-spindle drilling head) between the tool spindle 22 of JP ‘485 and a tool magazine/stocker 41/42 of JP ‘485 constitutes an automatic exchange via a “pick-up method”, noting that 49 “picks up” the machining head from the spindle 22 and/or from the tool magazine.  Note that such exchange of the machining head also results in a “changing”/exchanging of the tools attached to that machining head.  
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.
Firstly, regarding the rejection of at least independent claim 19 as being anticipated by U.S. Pat. No. 4,597,144 to Frank et al., Applicant has asserted (on page 13 of the reply filed April 8, 2021) that the “tool holder 8 cannot be considered a machining head” because “it is, as its name implies, simply a tool holder, and its rotation leads only to a change of tools, not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As just noted, element 8 taught by Frank et al. is a “head” that has tools mounted thereto, and that performs machining (see at least col. 5, lines 18-31 and Figures 1-3 of Frank et al, for example).  
Additionally, regarding the limitations in claim 19 re the drilling patterns, it is noted that the present claims are apparatus claims, and that the method claims were non-elected (in the reply filed July 26, 2019).  Thus, all that is necessary to meet the limitations re the drilling patterns (i.e., “said CNC machine tool is configured to process drilling patterns by:  moving the machining head to a position of said drilling pattern by linearly displacing said Z-shaft along one or both of the X axis and the Y axis, and positioning said tools of said machining head along a contour of said drilling pattern by translating said Z-shaft along the first axis of rotation and/or by rotating said machining head and/or said Z-shaft about the first axis of translation”) is that the CNC machine tool be merely capable of performing the claimed function(s) or intended use(s).  In the instant case, by virtue of the fact that Frank et al. teaches that the CNC machine tool has a machining head that is able to be moved in the manner claimed, and has a Z-shaft that is able to be moved as claimed, and by virtue of the fact that Frank et al. teaches that the machining tools 
Regarding Applicant’s statements in the first paragraph at the top of page 14 of the reply filed April 8, 2021, it is noted that Applicant appears to be placing importance on which letter Frank et al. happened to use to label a particular axis, and indicating that because Frank et al. happened to choose a different letter to label a particular axis than did the present specification, that somehow means that Frank et al. doesn’t teach the claim limitation re the CNC machine tool having “at least a first axis of rotation about which said machining head rotates relative to said Z-shaft and along which said Z-shaft can translate”.  Note that the naming of the axes in the reference is an arbitrary convention, and as long as a particular axis meets the claim limitations related to the claimed axis or axes, the claim limitation is met, regardless of whether the reference happened to use the same letter(s) as the present invention to name their axis/axes.  In the instant case, the rotation of machining head 8 of Frank et al. about axis 5 (in the C direction labeled in Figure 1) meets the limitations in the present claim language of claim 19 on the claim-recited “first” axis (which, as a side note, is never explicitly referred to in claim 19 as a “Z” axis, though even if present claim 19 did happen to call the claimed “first axis” a “Z” axis, such claim 19 based on the Frank et al. reference:
Additionally, the Z-shaft 11 “has” at least a first axis of rotation 5 about which the machining head 8 rotates (in the direction of arrow C shown on 8 in Figures 1 and 3, for example) relative to the Z-shaft 11 (Figures 1-3 and col. 4, lines 20-23, for example), and along which (axis 5) the Z-shaft 11 can translate (see col. 4, lines 20-41; col. 5, lines 32-39, for example; see also Figure 4 and col. 2, lines 52-55, for example).  Alternatively note that the movement of 8/11 along 16 is a translational movement of 11 that is “along” (as broadly claimed) the “first” axis of rotation 5.  

Applicant’s arguments about whether or not the Frank et al. machine tool is capable of performing the claimed functions regarding the ability of the machine tool to process drilling patterns by various movements of the machining head and tools (found in the second paragraph on page 14 of the April 8, 2021 reply) have already been largely addressed.  That said, it is noted that Applicant further asserts that “without these features, Frank’s processing center could not, for instance, machine drilling patterns with a diameter of several meters, as described in paragraph [0051] of the present application”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., apparently that the claims require the machine tool to be capable of machining drilling patterns “with a diameter of several meters”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, it is noted that should such claim language be contemplated in the future, the term “several” is a relative term or term of degree, and it is unclear how many meters are necessary to be included by the term “several meters”, and how few meters are required in order to be excluded by the term.  Furthermore, it is noted that a recitation of the size of the drilling pattern that the machine tool must be capable of machining is 
In the last paragraph on page 14 of the April 8, 2021 reply, Applicant asserts that dependent claims 27-28 are likewise patentable over the Franks et al. reference for the same reasons asserted re independent claim 19.  However, likewise, the same responses set forth above to those assertions likewise apply re dependent claims 27-28.
Regarding the rejection of independent claim 19 under 35 USC 103 as being obvious over JP 06-091485 (JP ‘485 and/or “Yamazaki”) in view of DE 2616550 (DE ‘550 and/or “Maier”), Applicant has asserted that such combination does not result in a machining head that is capable of performing the (now-claimed, as of the amendment filed April 8, 2021) processing of “drilling patterns” (previously merely recited as “machining patterns”), because Yamazaki/JP ‘485 “does not disclose a drilling process at all”, but rather “discloses a 5-axis processing machine that is configured to process workpieces with inclined surfaces using an end mill (see ¶[0015] of Yamazaki)”, and further states that “[P]aragraph [0003] of Yamazaki allegedly discloses a boring tool, but the content of paragraph [0003] provides no details and relates only to background information, not to the teaching of Yamazaki itself”.  However, such is not persuasive for a variety of reasons.
Firstly, it is again noted that the present claims are apparatus claims (noting that the method claims were non-elected), such that teaching of the actual steps of machining any “drilling patterns” is/are not required in order to meet the present claim language.  All that is 
Furthermore, it is noted that the secondary reference, i.e., DE ‘550/Maier, is the reference relied upon in the art rejection for teaching the claimed machining head with plural tool spindles and tools.  That being said, as noted in the previous and present art rejections based on JP ‘485 in view of DE ‘550, DE ‘550 (explicitly) teaches an exchangeable multi-spindle drilling head that is designed so that it can be included in the usual tool magazine of a numerically controlled machining device (see lines 11-13, 35-39, 82-88, and 122-125 of the machine translation of DE ‘550, for example).  Furthermore, as newly-claimed in the amendment filed April 8, 2021, note that DE ‘550 explicitly teaches that the multiple spindles can be set (via the ability of the 
Additionally, Applicant has asserted (bottom of page 15 of the reply filed April 8, 2021) that “[S]econd, Yamazaki also does not disclose a ‘second machining position being at a predetermined angle relative to the first machining position, wherein said predetermined angle is greater than zero degrees and less than or equal to 90 degrees’”, and Applicant goes on to indicate that “[Y]amazaki's Figs. 1-2 show that the swivel drive mechanisms 17 disclosed in Fig. 2 cannot swivel the spindle (22) such that the rotation axis (CT5) is in the horizontal position suggested in Fig. 1”.  However, such is unclear.  Applicant goes on to refer to various elements of the swivel drive mechanism 17 (as a side note, Applicant refers on page 17 of the April 8, 2021 reply to something highlighted “in colour”; please note that all responses are scanned into the Official record in black and white), and indicates that “[B]y rotating the pivot shaft 12 about the axis CT3 the spindle (22) is pivoted in the X-Y plane – i.e., in a plane perpendicular to the Z axis” and “[T]hus, swivel drive mechanism 17 cannot swivel the spindle 22 so that axis CT5 is in a horizontal position parallel to the Z axis”.  
Firstly, it is noted that, as shown in Figure 1, axis CT5 is horizontal, and as shown in Figure 2, axis CT5 is vertical (compare, for example, the orientation of the axes labeled as Y and Z in Figures 1 and 2 of JP ‘485).  Applicant’s assertions about how rotating the swivel shaft 12 in the G and H directions about axis CT3 (according to the rotation angle of servomotor 40) render it impossible to swivel the spindle 22 so that axis CT5 is in a horizontal position parallel to the (shown) Z-axis (as depicted in Figure 1) appear to be speculative in nature and are not factually supported.  In contrast, JP ‘485 teaches that servomotor 40 drives an output shaft (of 40) and a gear 41 that is attached to the output shaft, which gear 41 meshes with and drives gear 42 of at least paragraphs 0009-0011, and which is consistent with at least Figures 1-2.  Furthermore, it is noted that paragraph 0027 explicitly teaches that the swivel head 19 is swiveled together with the spindle 22 on which the tool 21 is mounted by an arbitrary angle ϴ in the directions of arrows G and H about the swivel center CT3 “together with the spindle 22 to which the tool 31 is mounted”.  See paragraphs 0027-0028.  See additionally Figure 9, which further shows the spindle 22 extending generally in the Z direction, which is horizontal.    
Additionally, on page 18 of the April 8, 2021 reply, Applicant has asserted that in JP ‘485, “Yamazaki’s description is completely silent about the maximum swivel angle of the swivel head”, and thus, “it cannot disclose, teach, or suggest a ‘second machining position being at a predetermined angle relative to the first machining position, wherein said predetermined angle is greater than zero degrees and less than or equal to 90 degrees”.  However, such is not persuasive.  It is noted that the present claim language does not provide a limit on the maximum 
The Z-shaft 22 and/or 19 of JP ‘485 “has” a second axis of rotation about which the machining head 2/21+1+3 (of DE ‘550 when affixed to spindle 22 of JP ‘485) swivels (as 22/19 of JP ‘485 swivel in the G or H directions between the orientation depicted in Figure 1 in which axis CT5 is horizontal and parallel to the Z direction, and the orientation depicted in Figure 2 in which axis CT5 is vertical and parallel to the Y direction) from the first machining position to the second machining position.  (See above discussion re JP ‘485, which already previously addressed the first and second machining positions and the angle therebetween).  

Note that such is all that is necessary to meet the present claim language.  
Regarding the Maier reference (DE ‘550), Applicant has asserted (page 19 of the reply filed April 8, 2021) that neither the rotary plate 21 nor the spindles can be rotated relative to the central drive shaft 5 “during the machining process”, and that “[C]onsequently, even if adding this multi-spindle drilling heat (sic) to the 5-axis machine tool of Yamazaki, ‘positioning said tools of said machining head along a contour of said drilling pattern by translating said Z-shaft along the first axis of rotation and/or by rotating said machining head and/or said Z-shaft about the first axis of rotation’ during processing of a drilling pattern cannot be achieved”.  It is noted that the accuracy of Applicant’s assertions about whether or not the rotary plate or spindles of DE ‘550 can be rotated relative to central drive shaft 5 “during the machining processing” has 
Firstly, again, Applicant elected the apparatus rather than the method, such that all of the claims being examined are directed to the machine tool (apparatus), rather than to a machining method.  Thus, all that is necessary to meet functional or intended use type limitations is that the prior art must merely be capable of performing the claimed functions/intended uses.  Furthermore, what claim 19 actually recites is “said CNC machine tool is configured to process drilling patterns by: moving the machining head to a position of said drilling pattern by linearly displacing said Z-shaft along one or both of the X axis and the Y axis, and positioning said tools of said machining head along a contour of said drilling pattern by translating said Z-shaft along the first axis of rotation and/or by rotating said machining head and/or said Z-shaft about the first axis of rotation”.  Note that there is no recitation that any of these functional capabilities must be capable of being performed “during processing of a drilling pattern” or during a “machining process”, though even if such was recited, firstly, absent further claim language to the contrary, an overall method of “processing” or “machining” may include more than just the time period when the tool(s) are in machining contact with the workpiece, and furthermore, again, as long as the apparatus is merely capable of performing such, the claim language would be met.  
Additionally, it is noted that Applicant appears to be arguing or implying that claim 19 requires rotation of the machining head about the first axis of rotation.  However, it is noted that claim 19 does not require such.  Note that the limitation “positioning said tools of said machining head along a contour of said drilling pattern by translating said Z-shaft along the first axis of rotation and/or by rotating said machining head and/or said Z-shaft about the first axis of rotation” merely requires the capability of one of:  (1) positioning said tools of said machining or (2) positioning said tools of said machining head along a contour of said drilling pattern by rotating one of said machining head or said Z-shaft about the first axis of rotation.  In particular, the use of the limitation “and/or” only requires one of the alternatives in order for the limitation to be met.  That said, note that the capability of translating the Z-shaft along the first axis of rotation would, in and of itself, meet the claim language re claim 19, which JP ‘485 teaches, as discussed in detail in the above rejection of claim 19 based on JP ‘485 in view of DE ‘550.  Furthermore, the capability for rotation of the machining head about the first axis of rotation alternatively meets the claim limitation in question, and it is noted that JP ‘485 in view of DE ‘550 teaches such, as discussed in detail in the above rejection of claim 19 based on JP ‘485 in view of DE ‘550.  
Applicant’s request (on page 19 of the April 8, 2021 reply) for the rejoinder of the withdrawn claims is noted.  However, at this time, no elected claims are being indicated as allowable.  Should any claims be allowed in the future, a determination will be made at that time as to whether any of the withdrawn claims contain all of the limitations of an allowable claim, and thus, as to whether any of the withdrawn claims are eligible for rejoinder. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
June 22, 2021